              Case 3:18-cv-01587-JD Document 83 Filed 04/18/19 Page 1 of 6




 1   SIRINE SHEBAYA (pro hac vice)                   SHABNAM LOTFI (pro hac vice)
     NIMRA AZMI (pro hac vice)*                      VERONICA SUSTIC (pro hac vice)
 2   JOSEPH SAEI (CA SBN 321341)*                    LOTFI LEGAL, LLC
     MUSLIM ADVOCATES                                P.O. Box 64
 3
     P.O. Box 34440                                  Madison, WI 53701
 4   Washington, DC 20043                            Telephone: (608) 259-6226
     Telephone: (202) 897-2622                       Facsimile: (208) 977-9974
 5   Facsimile: (202) 508-1007                       shabnam@lotfilegal.com
     sirine@muslimadvocates.org                      veronica@lotfilegal.com
 6   nimra@muslimadvocates.org
     yusuf@muslimadvocates.org
 7
     Attorneys for Plaintiffs
 8

 9   *Not admitted to practice in DC; supervised by members of the DC bar

10                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                             SAN FRANCISCO DIVISION

12
                                                         Civil Case No. 3:18-cv-01587
13   Farangis Emami, et al.,
                                 Plaintiffs,             STIPULATION REGARDING CASE
14
                                                         MANAGEMENT SCHEDULE
15                               -against-               AND [PROPOSED] ORDER

16   KEVIN K. MCALEENAN, in his official capacity
     as Acting Secretary of Homeland Security, et al.,   Judge: Hon. James Donato
17
                                 Defendants.
18

19

20

21

22

23

24

25

26
                                                 1
27              STIPULATION REGARDING CASE MANAGEMENT SCHEDULE AND [PROPOSED] ORDER
                                                                Case No. 3:18-CV-01587
28
                 Case 3:18-cv-01587-JD Document 83 Filed 04/18/19 Page 2 of 6




 1          WHEREAS at oral argument on April 11, 2019, and in an April 15, 2019 order (Doc. 82),

 2   the Court instructed the parties to submit a proposed case schedule.

 3          NOW THEREFORE, the parties hereby agree and stipulate to the following case
 4   schedule:
 5
                            Event                                      Event Deadline
 6

 7     Production of the Administrative Record                           May 13, 2019

 8     Close of Class Certification Discovery                         September 30, 2019
 9
       Deadline for Motion for Class Certification                     October 18, 2019
10

11     Expert Witness Disclosure                                      November 13, 2019

12
       Close of Merits Discovery                                       January 13, 2020
13

14     Dispositive Motion Deadline                                    February 13, 2020

15     Trial/APA proceeding                                              April 6, 2020
16

17          The parties wish to inform the Court of their differing positions on the items included in

18   this schedule.
19          Defendants maintain that, if this case is not dismissed in its entirety based on Defendants’
20   forthcoming motion to dismiss, this action should be considered solely under the Administrative
21
     Procedure Act (APA) with review limited to the certified administrative record. Defendants
22
     therefore maintain that the Court should disallow any discovery, including discovery related to
23
     class certification or the merits of this case, that would extend beyond the certified administrative
24
     record. Likewise, given that this case strictly comprises a challenge to an agency action under the
25

26
                                                      2
27                 STIPULATION REGARDING CASE MANAGEMENT SCHEDULE AND [PROPOSED] ORDER
                                                                   Case No. 3:18-CV-01587
28
                Case 3:18-cv-01587-JD Document 83 Filed 04/18/19 Page 3 of 6




 1   APA, Defendants maintain that it is unnecessary and inappropriate to set any dates in

 2   anticipation of a trial.

 3           Plaintiffs maintain that their lawsuit includes class claims under both the APA and the
 4   U.S. Constitution and that therefore, setting dates for discovery and trial is appropriate. In
 5
     addition, if the administrative record is incomplete when produced, that may also be a basis for
 6
     further discovery. Finally, the Court has ordered the parties to set a schedule in the case through
 7
     final disposition, which requires setting dates for all key stages of pretrial and trial proceedings
 8
     and/or final disposition of APA claims.
 9
     IT IS SO STIPULATED.
10

11
                                                     /s/ Sirine Shebaya
12
                                                     SIRINE SHEBAYA (pro hac vice)
13                                                   NIMRA AZMI (NY SBN 5466693)*‡
                                                     JOSEPH SAEI (CA SBN 321341)‡
14                                                   MUSLIM ADVOCATES
                                                     P.O. Box 34440
15                                                   Washington, DC 20043
                                                     Telephone: (202) 897-2622
16                                                   Facsimile: (202) 508-1007
                                                     Email: sirine@muslimadvocates.org
17
                                                     SHABNAM LOTFI (pro hac vice)
18                                                   VERONICA SUSTIC (pro hac vice)
                                                     LOTFI LEGAL, LLC
19
                                                     P.O. Box 64
20                                                   Madison, WI 53701
                                                     Telephone: (608) 259-6226
21                                                   Facsimile: (208) 977-9974

22                                                   Attorneys for Plaintiffs

23

24

25

26
                                                       3
27                 STIPULATION REGARDING CASE MANAGEMENT SCHEDULE AND [PROPOSED] ORDER
                                                                   Case No. 3:18-CV-01587
28
     Case 3:18-cv-01587-JD Document 83 Filed 04/18/19 Page 4 of 6




 1                               JOSEPH H. HUNT
                                 Assistant Attorney General
 2                               United States Department of Justice, Civil Division

 3                               WILLIAM C. PEACHEY
                                 Director, Office of Immigration Litigation
 4
                                 GISELA A. WESTWATER
 5
                                 Assistant Director
 6
                                 STACEY I. YOUNG
 7                               Senior Litigation Counsel

 8                               By: /s/ P. Angel Martinez
                                 P. ANGEL MARTINEZ
 9                               Trial Attorney (NYBN 5009790)
                                 U.S. Department of Justice, Civil Division
10                               Office of Immigration Litigation,
                                 District Court Section
11                               P.O. Box 868, Ben Franklin Station
                                 Washington, DC 20044
12                               T: (202) 598-8085
                                 F: (202) 305-7000
13
                                 Angel.Martinez2@usdoj.gov
14
                                 Attorneys for Defendants
15

16

17

18

19

20

21

22

23

24

25

26
                                    4
27     STIPULATION REGARDING CASE MANAGEMENT SCHEDULE AND [PROPOSED] ORDER
                                                       Case No. 3:18-CV-01587
28
               Case 3:18-cv-01587-JD Document 83 Filed 04/18/19 Page 5 of 6




 1
                                     CIVIL LOCAL RULE 5-1(i)(3)
 2          Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
 3   document has been obtained from each of the signatories hereto.
 4
                                                       /s/ Sirine Shebaya
 5                                                     Sirine Shebaya
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                      5
27                STIPULATION REGARDING CASE MANAGEMENT SCHEDULE AND [PROPOSED] ORDER
                                                                  Case No. 3:18-CV-01587
28
              Case 3:18-cv-01587-JD Document 83 Filed 04/18/19 Page 6 of 6




 1                                        [Proposed] ORDER

 2         Pursuant to stipulation, the Court sets the following case management deadlines.

 3
                          Event                                    Event Deadline
 4
      Production of the Administrative Record                       May 13, 2019
 5

 6    Close of Class Certification Discovery                     September 30, 2019
 7
      Deadline for Motion for Class Certification                  October 18, 2019
 8

 9    Expert Witness Disclosure                                  November 13, 2019

10
      Close of Merits Discovery                                    January 13, 2020
11
      Dispositive Motion Deadline                                 February 13, 2020
12

13    Trial/APA proceeding                                           April 6, 2020
14

15

16   DATED:

17

18                                                  THE HONORABLE JAMES DONATO
                                                    UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26
                                                    6
27               STIPULATION REGARDING CASE MANAGEMENT SCHEDULE AND [PROPOSED] ORDER
                                                                 Case No. 3:18-CV-01587
28
